Matter of Snipes v Annucci (2021 NY Slip Op 00349)





Matter of Snipes v Annucci


2021 NY Slip Op 00349


Decided on January 21, 2021


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: January 21, 2021

531005

[*1]In the Matter of David Snipes, Petitioner,
vAnthony J. Annucci, as Acting Commissioner of Corrections and Community Supervision, Respondent.

Calendar Date: January 4, 2021

Before: Garry, P.J., Lynch, Mulvey, Pritzker and Reynolds Fitzgerald, JJ.


David Snipes, Dannemora, petitioner pro se.
Letitia James, Attorney General, Albany (Kate H. Nepveu of counsel), for respondent.

Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent finding petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding to challenge a tier III disciplinary determination finding him guilty of violating a prison disciplinary rule. The Attorney General has advised this Court that petitioner died during the pendency of this appeal. Accordingly, petitioner's death renders this proceeding moot insofar as he can no longer be granted his request to annul the determination finding him guilty of violating a prison disciplinary rule (see Matter of Washington v Hoke, 168 AD2d 701, 701 [1990]; Matter of Dean v Tofany, 48 AD2d 964, 964 [1975]). In addition, petitioner's case does not involve issues likely to evade review or present significant or important questions not previously passed upon; therefore, his claims will not be addressed (see Matter of Bezio v Dorsey, 21 NY3d 93, 100 [2013]; Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]; Matter of Washington v Hoke, 168 AD2d at 701).
Garry, P.J., Lynch, Mulvey, Pritzker and Reynolds Fitzgerald, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs.